MANDATE

THE STATE OF TEXAS

TO THE 57TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 6, 2015, the cause upon appeal to revise or
reverse your judgment between

Deepti Marimadaiah, Appellant

V.

Naresh Kumar Dahat, Appellee

No. 04-15-00210-CV and Tr. Ct. No. 2013-CI-13649

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED. Costs of the appeal are taxed against the party who incurred
them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 13, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00210-CV

                                        Deepti Marimadaiah

                                                     v.

                                       Naresh Kumar Dahat

         (NO. 2013-CI-13649 IN 57TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          ROSIEE MAGOO
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          ROSIEE MAGOO
STATEWIDE EFILING FEE              $20.00   E-PAID          ROSIEE MAGOO
FILING                            $100.00   E-PAID          ROSIEE MAGOO
INDIGENT                           $25.00   E-PAID          ROSIEE MAGOO


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 13, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853